PER CURIAM.
Shannetta Davis appeals her conviction and sentence for DUI manslaughter and driving with a suspended or revoked license. We affirm appellant’s conviction for DUI manslaughter but reverse her sentence upon the state’s concession that there was an error in the guidelines score-sheet calculation and that this matter should be remanded for resentencing.
We also accept the state’s concession that the trial court erred in adjudicating appellant guilty of driving with a suspended license without a trial or proper plea colloquy. We reverse and remand for either a trial or plea hearing in accordance with Florida Rule of Criminal Procedure 3.172.
AFFIRMED in part, REVERSED in part and REMANDED.
DELL, SHAHOOD and TAYLOR, JJ., concur.